DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Application filed on 08/27/2021
Application claims a DP date of Aug 28, 2020
Claim 1 is independent
Claims 1-20 are pending

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by HU et al. (U.S. Patent Publication Number 2018/0372988 A1).

Regarding Claim 1, HU discloses a driving mechanism for moving an optical element (¶0004; an object of the disclosure is to provide a driving mechanism for moving an optical element), comprising: 
a first fixed part (Fig 1-1 – Housing 1-H, a frame 1-F), a second fixed part (Fig 1-1, a base 1-B), connected to the first fixed part (In ¶0168 HU discloses that the housing 1-H is affixed to the base 1-B and the frame 1-F is affixed to an inner surface of the housing 1-H); 
a movable part  (Fig 1-1 – Holder 1-R), movably connected to the first and second fixed parts (In ¶0166 HU discloses that the holder 1-R is connected to the frame 1-F and the base 1-B via the upper and lower springs 1-S1 and 1-S2) for holding the optical element  (Fig 1-1 – Optical element 1-E is affixed in the holder 1-R), 
wherein the optical element has an optical axis  (Fig 1-1 – Optical Axis 1-O); and 
a driving unit  (Fig 1-1 – Magnet 1-M and the coil 1-C can constitute a driving assembly), driving the movable part to move along the optical axis relative to the first and second fixed parts (In ¶0166 HU discloses the driving assembly drives the Holder 1-R and the optical element 1-E to move along the optical axis 1-O to achieve auto-focus of the lens module).

Regarding Claim 20, HU discloses further comprising a position sensor (Fig 6-7 – position sensing module 6-70 which includes the circuit board 6-71 and the position sensor 6-72) detecting the movement of the movable part relative to the first and second fixed parts (In ¶0345 HU discloses that the position sensor 6-72 is configured to detect the positions of the base 6-20 relative to the frame 6-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over HU et al. (U.S. Patent Publication Number 2018/0372988 A1).

Regarding Claim 9, HU, in a different embodiment discloses wherein the movable part (Figs 3-9A to 3-9D – holder 3-130) has a recessed structure (In ¶0219 HU teaches that the holder 3-130 is disposed on the second elastic member 3-140, wherein the first positioning bumps 3-137 of the holder 3-130 are connected to the first positioning holes 3-141), and 
the second fixed part (Figs 3-9A to 3-9D – base 3-150) has a stage (In ¶0174 HU discloses about the stages 1-B1, 1-B2 and 1-B3 of the base which has been interpreted as the second fixed part) extending along the optical axis into the recessed structure (In ¶0219 and in Fig 3-9B HU teaches that the holder 3-130 is assembled on the base 3-150 by connecting the holes and the bumps.  Fig 3-9B discloses that this is along the optical axis).
The different embodiments of HU are combinable as they are different variation of the same invention.  The suggestion/motivation for doing so would have been to “have a driving module such as voice coil motor OIS or AF” as disclosed by HU in ¶0197.

Regarding Claim 10, HU discloses wherein the inner magnetic assembly is disposed on the stage (In ¶0171 and in Fig 1-1 and 1-4 HU discloses that the magnet is received in the depressed portion 1-P3 in a direction of the optical axis.).

Regarding Claim 11, HU discloses wherein the stage (In ¶0174 HU discloses about the stages 1-B1, 1-B2 and 1-B3 of the base)  has several slots for receiving the inner magnetic assembly (Fig 2-14 and 2-15 discloses the slots 2-h3).

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Kuo et al. (U.S. Patent Publication Number 2019/0181726 A1) discloses a driving mechanism for driving an optical element is provided, including a fixed module, a movable module, and a drive assembly disposed on the fixed module and the movable module. The drive assembly includes a magnet and a coil for moving the movable module relative to the fixed module along a first axis. Specifically, the central axis of the magnet extends through a part of the coil and is offset from the center of the coil, wherein the central axis is perpendicular to the first axis.
HU et al. (U.S. Patent Publication Number 2019/0116317 A1) discloses a correction method for an optical mechanism having an optical member and a fixed portion is provided, including: an external apparatus measures the angle between the optical axis of the optical member and a reference surface of the fixed portion; the result of measuring the angle between the optical axis and the reference surface is compiled into data; the data is input into a control module; the control module transmits a signal to a driving module according to the data; and the driving module drives the optical member to rotate or move relative to the fixed portion upon receiving the signal. The optical mechanism does not include a sensor to detect the angle between the optical axis and the reference surface.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        Friday, August 12, 2022